Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated September 25, 2000 (People v George, 275 AD2d 799), affirming a judgment of the Supreme Court, Kings County, rendered October 26, 1998.
Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). O’Brien, J. P., Ritter, Santucci and Goldstein, JJ., concur.